Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior of records fails to teach the allowable features of claims 1-20.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, 19 and 20, the claimed limitations the data samples are aggregated into a plurality of data points correlating a first network metric to a traffic-volume metric; partitioning the plurality of data points into a first set of data points and a second set of data points using a threshold of the first network metric; determining one or more trends of the traffic-volume metric with respect to the first network metric based on regression analysis on the first and second sets of data points; and predicting, based on the one or more trends of the traffic-volume metric with respect to the first network metric, an amount of time until a network-capacity metric of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li et al (2020/0336923) discloses a computing system may collect data samples associated with a geographic area of interest covered by a communication network. The system may aggregate the data samples into data points. The system may split the aggregated data points into two sets of data points using a first threshold of a first network metric. The system may determine a trend of a second network metric over the first network metric based on regression on the two sets of data points. The system may determine a predicted gain of the second network metric for a network enhancement operation based on the trend of the second network metric and a reference value of the 

	Kim et al (2017/0150222) discloses measurement on various user devices and data analysis methods for audience measurement on various user devices are disclosed. An audience measurement apparatus in an N-screen environment may comprise a gathering part configured to collect viewing data including screen images captured from a viewing device and time information on times at which the screen images are captured; and an analysis part configured to obtain information necessary for audience measurement by analyzing the collected viewing data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUYEN M DOAN/Primary Examiner, Art Unit 2452